Title: Enclosure: Nominations of Commissioned Officers, 6 March 1792
From: Washington, George
To: 



[Philadelphia, 6 March 1792]



Pennsylvania.


Captains



✻Edward Butler
Allegany County


✻John Guthrie
Westmorland


✻Richard Sparks
Allegany.


✻William Faulkner
Washington.


Uriah Springer
Fayette


John Cook
Northumberland.


Lieutenants



✻William Smith
Washington.


✻John Cummings
Westmorland.


✻Samuel Vance
Fayette.


✻Nathaniel Huston
Washington.


William Steedman
Northumberland.


✻Daniel T. Jennifer
Allegany.


Ensigns



Robert Purdy
Mifflin


John Kelso
Dauphin.


Robert Lee
Northumberland.


John Steele
Cumberland.


David Hall
Westmorland.


Reason Beall
Washington.


Virginia.


Captains



Benjamin Biggs
Ohio County.


✻John Crawford
Ohio


Thomas Lewis
Bottetourt.


William Lewis
Wythe.



Hugh Caperton
Green-briar


✻James Stephenson
Berkley.


Lieutenants



✻James Glenn
Berkley.


Robert Craig
Russell.


William Clark
Louisville, Kentucky.


John Boyer
Bottetourt.


✻Benjamin Lockwood
Ohio.


Benjamin Strother
Culpepper.


Ensigns



Patrick Shirkey
Bottetourt.


Archibald Gray
Green-briar


Stephen Trigg
Kentucky.


James Hawkins
Bottetourt.


Baker Davidson
Bath.


Hugh Brady
Ohio.



Go: Washington

